DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.

Response to Arguments

Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive.
On pages 11-12 of the response, regarding the amendment to the independent claims, the applicant analyzes the teachings of the Wang reference then merely states “Since Wang is directed towards analyzing a ridge deformation, it is respectfully 
However, as explained in the rejection below, Wang does teach this claimed feature, and therefore the combination of references still teaches the independent claims as amended.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-12, 19-21, 24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn et al. (US 2002/0054695) in view of Shapiro et al. (US 2002/0131624) and further in view of Wang et al. (US 2019/0188364).

Regarding claim 1, Bjorn et al. disclose a method, comprising:
analyzing, by a system comprising a processor, characteristics of touch surface data associated with a touch sensitive surface that is associated with a touch sensitive device (Figure 4, 410 and paragraph [0046]);
based at least in part on at least one result of the analyzing, determining, by the system, a classification of a touch event for an object with respect to the touch sensitive surface, wherein the classification of the touch event is a fingerprint (Figure 4, 420 and paragraph [0046]); and
determining, by the system, whether to reject the fingerprint or process the fingerprint based at least in part on the classification, wherein it is determined that the 
Bjorn et al. fail to teach wherein it is determined that the touch event is to be rejected in response to the classification being determined to be an unauthorized fingerprint comprising touch surface data associated with a spoofed fingerprint attempt.
Shapiro et al. disclose wherein it is determined that a touch event is to be rejected in response to the classification being determined to be an unauthorized fingerprint comprising touch surface data associated with a spoofed fingerprint attempt (Paragraph [0028]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the spoof teachings of Shapiro et al. in the method taught by Bjorn et al..  The motivation to combine would have been in order to prevent unauthorized access by the user of a false finger thus improving security (See paragraph [0008] of Shapiro et al.).
Bjorn et al. and Shapiro et al. fail to teach wherein the analyzed characteristics of the touch surface data comprise different levels of intensity of contact corresponding to different amounts of pressure, an intensity of resistance, or an intensity of capacitance detected at the touch sensitive surface.
Wang et al. disclose wherein analyzed characteristics of touch surface data comprise different levels of intensity of contact corresponding to different amounts of pressure, intensity of resistance, or intensity of capacitance detected at a touch 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the pressure teachings of Wang et al. in the method taught by the combination of Bjorn et al. and Shapiro et al.  The motivation to combine would have been in order to decrease the tolerance in fingerprint verification such that the false positive rate can be reduced and the accuracy of fingerprint authentication can be improved (See paragraph [0032] of Wang et al.).

Regarding claim 2, Bjorn et al., Shapiro et al. and Wang et al. disclose the method of claim 1, further comprising:
processing, by the system, the touch event as the authorized fingerprint; and determining, by the system, whether to attempt to authenticate a user associated with the authorized fingerprint, by comparing the authorized fingerprint to data associated with an authenticated user comprising at least one fingerprint previously provided by the authenticated user (Bjorn et al.: Paragraphs [0066]-[0067]), whether to attempt to provide a further authentication challenge to the user, or whether to determine that the authorized fingerprint constitutes an unauthorized access of the device by the user, based at least in part on the processing.

Regarding claim 3, Bjorn et al., Shapiro et al. and Wang et al. disclose the method of claim 2, further comprising:
authenticating, by the system, the user, based at least in part on the classification being determined to be an authorized fingerprint and the comparing the authorized fingerprint to the data associated with the authenticated user (Bjorn et al.: Paragraphs [0066]-[0067]).

Regarding claim 10, please refer to the rejection of claim 1, and furthermore Bjorn et al. and Shapiro et al. disclose a system associated with a touch sensitive device, comprising: a memory that stores executable components (Bjorn et al.: Paragraph [0023]); and a processor, operatively coupled to the memory, that executes the executable components (Figure 1, 105).

Regarding claim 11, this claim is rejected under the same rationale as claim 2.

Regarding claim 12, this claim is rejected under the same rationale as claim 3.

Regarding claim 19, this claim is rejected under the same rationale as claim 1.

Regarding claim 20, this claim is rejected under the same rationale as claim 2.

Regarding claim 21, this claim is rejected under the same rationale as claim 3.

Regarding claim 24, Bjorn et al., Shapiro et al. and Wang et al. disclose the non-transitory machine-readable storage medium of claim 20, further comprising executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining, by the system, that the authorized fingerprint constitutes the unauthorized access of the device by the user based at least in part on the comparing the authorized fingerprint to the data associated with the authenticated user (Bjorn et al.: Paragraph [0006], [0022] and [0049]).

Regarding claim 28, Bjorn et al., Shapiro et al. and Wang et al. disclose the method of claim 1, wherein the analyzed characteristics of the touch surface data further comprise data detected by an accelerometer, a gyroscope, or an ultrasonic sensor associated with the touch sensitive device (Wang et al.: Paragraph [0030], ultrasonic).

Regarding claim 29, this claim is rejected under the same rationale as claim 28.

Regarding claim 30, this claim is rejected under the same rationale as claim 28.

Claims 4, 13 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn et al. (US 2002/0054695) in view of Shapiro et al. (US 2002/0131624) and further in view of Wang et al. (US 2019/0188364) and Gutta et al. (US 2008/0122577).

Regarding claim 4, Bjorn et al., Shapiro et al. and Wang et al. disclose the method of claim 3.
Bjorn et al., Shapiro et al. and Wang et al. fail to teach the method further comprising:
providing, by the system, the further authentication challenge to the user based on a comparison of the data associated with the touch sensitive surface and at least one other sensor associated with the touch sensitive device with the data associated with the authenticated user stored on the device, and authenticating, by the system, the user, if it is determination that the further authentication challenge is satisfied
Gutta et al. disclose a method comprising:
providing, by the system, a further authentication challenge to a user based on a comparison of the data associated with a touch sensitive surface and at least one other sensor associated with the touch sensitive device with the data associated with the authenticated user stored on the device (Paragraph [0047], further authorization is done by 104, for example iris scanner.) and
authenticating, by the system, the user, when it is determination that the further authentication challenge is satisfied (Gutta et al.: Paragraph [0049]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the further authentication challenge teachings of Gutta et al. in the method taught by the combination of Bjorn et al., Shapiro et al. and Wang et al..  The motivation to combine would have been in order to increase device security.

Regarding claim 13, this claim is rejected under the same rationale as claim 4.

Regarding claim 22, this claim is rejected under the same rationale as claim 4.

Regarding claim 23, this claim is rejected under the same rationale as claim 4.

Claims 6, 8, 15, 17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn et al. (US 2002/0054695) in view of Shapiro et al. (US 2002/0131624) and further in view of Wang et al. (US 2019/0188364) and Alameh et al. (US 2020/0026830).

Regarding claim 6, Bjorn et al., Shapiro et al. and Wang et al. disclose the method of claim 2, further comprising:
determining, by the system, that the authorized fingerprint constitutes the unauthorized access of the device by the user based at least in part on the comparing the authorized fingerprint to the data associated with the authenticated user (Bjorn et al.: Paragraph [0006], [0022] and [0049]).
Bjorn et al., Shapiro et al. and Wang et al. fail to teach the method further comprising:
locking, by the system, the device when it is determined that the authorized fingerprint constitutes the unauthorized access of the device.
Alameh et al. disclose a method comprising:

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the locking teachings of Alameh et al. in the method taught by the combination of Bjorn et al., Shapiro et al. and Wang et al..  The motivation to combine would have been in order to further increase the security of the device.

Regarding claim 8, Bjorn et al., Shapiro et al. and Wang et al. disclose the method of claim 1, further comprising:
rejecting, by the system, the touch event based at least in part on the classification being determined to be the unauthorized fingerprint comprising the touch surface data associated with the spoofed fingerprint attempt (Shapiro et al.: Paragraph [0062]).
Bjorn et al., Shapiro et al. and Wang et al. fail to teach locking, by the system, the device in response to rejecting the touch event.
Alameh et al. disclose locking, by the system, a device in response to rejecting a touch event (Figure 7, LOCK DEVICE. Paragraph [0187]: fingerprint sensor.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the locking teachings of Alameh et al. in the method taught by the combination of Bjorn et al., Shapiro et al. and Wang et 

Regarding claim 15, this claim is rejected under the same rationale as claim 6.

Regarding claim 17, this claim is rejected under the same rationale as claim 8.

Regarding claim 25, this claim is rejected under the same rationale as claim 6.

Regarding claim 26, this claim is rejected under the same rationale as claim 8.

Allowable Subject Matter

Claims 9, 18 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The primary reason for indicating allowable subject matter in claim 9 is that the claim recites “wherein the touch data comprises an image having one or more grayscale-colored regions that each has a plurality of gray colors for the different levels of intensity of contact corresponding to different amounts of pressure, intensity of resistance, or intensity of capacitance detected at the touch sensitive surface, and wherein the determining the classification comprises comparing, by the system, the data associated with the touch sensitive surface to stored data associated with at least the authorized fingerprint, wherein the stored data comprises a model of a plurality of images associated with the authorized fingerprint and the unauthorized fingerprint associated with a set of spoofed fingerprint attempts, wherein the model is developed according to a machine learning algorithm” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 18 and 27 are objected to for the same reasons as claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
12 April 2021